Citation Nr: 1212330	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  09-18 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

1.  Whether new and material evidence has been received to reopen a service connection claim for a low back disability.

2.  Entitlement to service connection for a low back disability on a de novo basis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran has active military service from July 1957 to December 1981.  This includes attendance at the United States Air Force Academy until he graduated and entered regular military service in June 1961.  See 38 C.F.R. § 3.6(b)(4) (2011).

This matter comes before the Board of Veterans' Appeals (Board) from a September 2007 rating determination of the Denver, Colorado, Regional Office (RO).  

The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge (VLJ), in August 2011, and the transcript is of record.

The issue as developed on appeal is whether new and material evidence has been submitted to reopen a service connection claim for a low back disability.  As the Board will reopen the claim and proceed with a de novo review, the issues have been characterized accordingly for the sake of convenience.  

The Veteran submitted additional relevant evidence at his August 2011 Board hearing and such was accompanied by a written waiver of review of the evidence by the agency of original jurisdiction (AOJ); therefore referral or remand to the AOJ, of the evidence received directly by the Board, is not required.  38 C.F.R. § 20.1304 (2011).






FINDINGS OF FACT

1.  The RO notified the Veteran of the February 1982 rating action, denying the original service connection claim for a low back disability and his appellate rights; however, appellate review was not perfected and the determination is final.  

2.  Evidence added to the record since the February 1982 rating action relates to unestablished facts necessary to substantiate the claim and raises the possibility of substantiating the claim.

3.  Resolving all reasonable doubt in his favor, the evidence of record relates the residuals of low back trauma, to include spinal fusion, to the Veteran's active military service.  


CONCLUSIONS OF LAW

1.  Evidence added to the record since the February 1982 rating decision, denying service connection claim for a low back disability, is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  Service connection for the residuals of low back trauma, to include spinal fusion, is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens and grants the service connection claim for a low back disability, representing a complete grant of the benefits sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.



New and Material Claim

The Board notes that the RO declined to reopen the Veteran's low back disability service connection claim, in the September 2007 rating action.  Thus, the preliminary question of whether previously denied claim should be reopened is a jurisdictional matter that must be addressed by the Board before considering the underlying claim on its merits.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Consequently, the Board must address the threshold question of whether new and material evidence has been received since the last final determination.  

The RO initially denied the Veteran's service connection claim for a low back disability in February 1982.  At the time, the evidence of record contained service treatment records and statements from the Veteran.  However, the RO concluded that the evidence failed to demonstrate any currently diagnosed low back disability or that any such condition was related to military service.  The Veteran was notified of this determination and of his appellate rights; however, he did not appeal this determination, and it is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302 (2011). 

The February 1982 rating decision is the last final decision of record.  The claim decided therein is not subject to revision on the same factual basis.  38 U.S.C.A. § 7104 (West 2002).  In order to reopen the claim, the Veteran must present or secure new and material evidence with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Various pieces of evidence have been added to the record since the aforementioned February 1982 rating decision, to include post-service treatment records and statements/testimony from the Veteran.  Significantly, an April 2011 private examination report clearly diagnoses a current low back disability and provides an opinion relating the condition to the Veteran's military service.  Based on a review of the evidence of record, the Board finds that the new evidence of record relates to an unestablished fact necessary to substantiate the previously denied claim and is new and material within the meaning of 38 C.F.R. § 3.156(a).  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Thus, the service connection claim for a low back disability is reopened.  The Board will now proceed with consideration of the Veteran's claim on a de novo basis.  

Service Connection Claim

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As an initial matter, the Board finds that the evidence of record sufficiently confirms the Veteran's diagnosis with the residuals of low back trauma, to include spinal fusion.  See Private Comprehensive Medical Consultation, Apr. 21, 2011.  Accordingly, the determinative issue is whether the Veteran's current low back disability is related to military service, and the Board will center the analysis to follow on this matter.  

The Veteran's November 1956 academy/enlistment examination noted no abnormalities of the spine or musculoskeletal system.  A July 1958 service treatment record documents his low back complaints, treatment and diagnosis of fibromyositis of the lumbar spine.  At the time of his December 1981 retirement examination, the military medical professional noted no abnormalities of the spine or musculoskeletal system but specifically reported that the Veteran presented with a history recurrent back pain since 1976, secondary to lifting heavy equipment.  Moreover, on his December 1981 Report of Medical History, the Veteran endorsed a history of recurrent back pain.  

An April 2011 private examination report documents the Veteran's current low back diagnosis, details his account of low back symptomatology, extensive post-service treatment history and current examination findings.  Additionally, private physician S. P., D.O., states that the Veteran's in-service low back trauma and symptomatology were the precursor to his current low back disability.  In support of this proposition, Dr. P. further indicates that Veteran's currently diagnosed condition is consistent with the nature, extent and severity of his in- and post-service symptoms and treatment.  

	Merits

The Board finds the Veteran's account of in-service low back trauma, and continuous post-service symptomatology (i.e., pain) to be competent and credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In reaching this determination, the Board notes that service treatment records confirm his account of in-service low back treatment and symptoms, to include his December 1981 retirement examination report.  Moreover, the Veteran's account of symptomatology is generally consistent with the in- and post-service medical evidence of record and has been generally consistent.  These factors together make the Veteran's statements, as to these matters, competent, credible and highly probative.  See Buchanan v. Nicholson, 452 F.3d at 1335; see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence). 

In any service connection claim, competent medical evidence and opinions are highly probative in establishing service connection.  In the present matter, the only medical opinion addressing the determinative matter at hand tends to support the Veteran's claim.  The April 2011 private examination report and opinion of Dr. P., tending to support the present claim, reflects reliance on relevant medical expertise, a detailed consideration of the relevant medical evidence and the Veteran's competent and credible account of symptomatology.  What is more, the provided opinion is generally consistent with the other medical evidence of record, service and post-service.  Stated differently, the April 2011 medical opinion of Dr. P. is supported by clear medical reasoning and logic, making the opinion highly probative evidence in favor of the claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Moreover, there is no medical opinion to the contrary. 

In sum, the evidence of record confirms the Veteran's diagnosis with a current low back disability and his in-service low back treatment.  The Veteran has also provided a competent and credible account of relevant low back symptomatology.  The service treatment records support a continuity of symptomatology from at least 1976 until his discharge in 1981, and the Veteran's testimony and post service medical records support continuity of symptomatology since the 1981 discharge.  Moreover, the most probative medical evidence of record, the April 2011 medical opinion, relates the currently diagnosed low back disability to the Veteran's military service.  The Board concedes that further inquiry could be undertaken with the view towards additional development of this service connection claim so as to obtain additional medical opinions.  However, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Accordingly, for the reasons previously outlined, the Board finds that the evidence of record tends to weigh in favor of the Veteran's service connection claim, or minimally is in equipoise.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Therefore, the criteria to establish service connection for a low back disability have been met, and the Veteran's claim is granted. 

	(CONTINUED ON NEXT PAGE)



ORDER

The service connection claim for a low back disability is reopened; to this extent, the claim is granted. 

Service connection for the residuals of low back trauma, to include spinal fusion, is granted.  



____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


